Matter of Ford v Annucci (2019 NY Slip Op 04078)





Matter of Ford v Annucci


2019 NY Slip Op 04078


Decided on May 23, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 23, 2019

528117

[*1]In the Matter of COREY FORD, Petitioner,
vANTHONY J. ANNUCCI, as Acting Commissioner of Corrections and Community Supervision, Respondent.

Calendar Date: April 19, 2019

Before: Garry, P.J., Lynch, Clark, Devine and Rumsey, JJ.


Corey Ford, Auburn, petitioner pro se.
Letitia James, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondent.

MEMORANDUM AND JUDGMENT
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a determination rendered after a tier III disciplinary hearing. The Attorney General has advised this Court that the determination has since been administratively reversed, all references to such determination have been expunged from petitioner's institutional record and the mandatory $5 surcharge has been refunded to petitioner's inmate account. In view of this, and given that petitioner has received all of the relief to which he is entitled, the petition is dismissed as moot (see Matter of Ack v Venettozzi, 169 AD3d 1138, 1139 [2019]; Matter of Cunningham v Annucci, 168 AD3d 1340, 1340 [2019]). As the record reflects that petitioner has paid the reduced filing fee of $15 for which he seeks reimbursement, we grant petitioner's request (see Matter of Williams v Keyser, 167 AD3d 1202, 1202 [2018]).
Garry, P.J., Lynch, Clark, Devine and Rumsey, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs, but with disbursements in the amount of $15.